Citation Nr: 0030890	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1963 to 
November 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  

When the Board reviewed this appeal in June 1999, the issues 
included service connection for arthritis, an effective date 
earlier than July 14, 1992 for a 20 percent evaluation for 
lumbosacral strain, and an evaluation in excess of 20 percent 
for lumbosacral strain.  In June 1999, the Board denied 
service connection for arthritis and granted an effective 
date of April 1, 1992 for the lumbosacral strain.  Decisions 
of the Board are final.  38 U.S.C.A. § 7104(a).  The Board 
remanded the claim of entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain for additional 
development of the evidence.  In April 2000, the Board again 
remanded the claim as the appellant submitted additional 
evidence not yet evaluated by the RO.  38 C.F.R. 
§ 20.1304(c).  The RO reviewed that evidence, obtained 
outstanding private clinical records, and, in February and 
July 2000, denied the claim. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The lumbosacral strain disability is manifested by muscle 
spasm on forward bending, loss of lateral spine motion in the 
standing position, and moderate limitation of motion.  

3.  The lumbosacral strain disability is not manifest by 
functional loss due to pain on motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records reveal that the appellant had no 
back pathology at enlistment, but later had pain and muscle 
spasm in the sacral area without history of trauma.  His 
range of motion was full and without tenderness.  It was 
noted that he related the onset of his back pain to basic 
training.  X-ray studies of the lumbar spine were negative.  
On the basis of VA examination in October 1971, diagnosing 
chronic lumbosacral strain, the RO in November 1971 granted 
service connection for lumbosacral strain and assigned it a 
noncompensable evaluation.  The appellant then appealed the 
rating assigned, and in May 1973, the Board granted a 10 
percent evaluation.  The 10 percent rating was continued by 
October 1979 and September 1989 rating decisions.  In March 
1991, the appellant stated that his disability had worsened 
in severity and claimed an evaluation in excess of 10 
percent.  

By March 1993 rating decision, the RO increased the rating to 
20 percent, effective July 14, 1992.  In June 1999, the Board 
assigned an effective date of April 1, 1992 for the 20 
percent rating.  Thus, in evaluating the severity of the 
disability, the Board must here consider the evidence of 
record concerning the period on and after April 1, 1992.  

A VA clinical record dated April 1, 1992 indicated that the 
appellant had recurrent back pain with spasm and tenderness.  
VA clinical entries later in April and June 1992 noted 
similar findings with reduced range of motion and aggravation 
by exercise.  

VA examination in July 1992 showed that the appellant 
complained of constant low back pain, worsened by standing 
for more than 5 or 10 minutes and walking more than 20 or 30 
minutes (about one to two miles).  It was noted that he was 
totally unable to run and could sit for no more than 30 
minutes.  Examination revealed objective evidence of low back 
pain.  It was noted that range of motion was seriously 
affected, reaching about 50 degrees flexion, 15 degrees 
extension, 20 degrees lateral flexion bilaterally, and 25 
degrees rotation bilaterally.  A x-ray study showed no 
evidence of bony pathology.  The diagnosis was status post 
recurrent low back sprain with radiculopathy (probably lumbar 
stenosis).  

VA clinical records in April 1993 noted lumbar strain 
relieved by medication.  A January 1994 VA clinical record 
entry revealed chronic low back pain, worse with moving dirt.  
An April 1994 VA clinical entry showed back strain for which 
the appellant took medication.  

VA examination in April 1995 showed that the appellant 
complained of radiating back pain, more than before, with 
occasional numbness in the left leg.  He noted a sensation 
that his left leg might give way, but it had not actually 
buckled and he had not fallen.  When he sat for a long period 
of time, his left leg went to sleep accompanied by a dull 
ache in the front left thigh.  He took a medication to 
relieve the pain.  Examination revealed no limp, although the 
appellant walked slowly, slightly flexed forward.  He removed 
his clothes and walked about the examination room without 
apparent difficulty and without evidence of muscular 
weakness.  Forward flexion stopped at about 45 or 50 degrees 
with fingers about 18 inches from the floor because he stated 
it was going to start to hurt.  Extension was 25 degrees at 
which time pain interfered.  Lateral flexion was 25 degrees 
bilaterally and rotation was 25 degrees bilaterally.  There 
was tenderness over the lumbosacral region, particularly the 
left buttock area.  X-ray studies noted good alignment with 
no evidence of fracture or subluxation.  Other than slight 
disc narrowing at the L5-S1, the intervertebral disc and 
vertebral body heights were well maintained.  There was no 
evidence of spondylolysis or spondylolisthesis.  The 
diagnosis was chronic low back strain, by history, with 
physical findings as above.  The examiner commented: "I 
consider that most of the loss of range of motion was due to 
voluntary restriction.  I do not find any indication for 
[MRI] or additional invasive work-up since there is no 
significant evidence of radiculopathy or other pathology."  

VA electromyography in March 1996 revealed an old healed 
bilateral S1 radiculopathy and myofascial pain.  A MRI in 
March 1996 revealed minimal disc degeneration.  

VA examination in January 1999, with the claims file was 
reviewed by the examiner, noted that the appellant complained 
of increased pain since his last examination, occurring 
without specific precipitating factor or activity.  He stated 
that sometimes he could not get out of bed.  He reported that 
he had been prescribed various medication, including muscle 
relaxants, with only minimal relief.  He indicated that 
prolonged sitting or standing caused pain, and that constant 
mobility made the pain tolerable.  He stated he could not 
attain relief in any position.  He complained of occasional 
radiating pain, although he did not have distinct radiating 
tingling or numbness in the feet or toes.  He wore no back 
support or brace, and did not do physical therapy for his 
back.  Examination revealed that he could ambulate without 
external support or assistance.  There was no evidence of 
antalgic gait.  He was observed to undress without 
assistance, including bending over to tie his shoes, but he 
did so cautiously and deliberately.  The spine was midline 
with significant loss of normal lumbar lordosis and 
significant lumbosacral spasm and tenderness.  Range of 
motion was accomplished very carefully, slowly, and 
deliberately.  Flexion was to 50 degrees with complaint of 
pain.  Extension was to five degrees.  Lateral flexion was to 
15 degrees bilaterally with pain, and rotation was to 
20 degrees, bilaterally with similar discomfort.  There was 
no reduction in strength or sensation without neurologic 
findings.  Goldthwaite testing was negative.  X-ray study in 
November 1998 revealed very mild anterior spurring.  The 
diagnosis was mild degenerative disc disease at L3-4 and L4-5 
and moderate chronic lumbosacral strain.  The examiner 
commented that the lumbosacral strain caused decreased 
movement as compared to normal, but there was no evidence of 
incoordination, muscle weakness, or increased fatigability.  

An April 1999 VA clinical record entry noted that the low 
back pain required narcotic medication.  A May 1999 VA 
clinical entry described worse back pain since camping.  A 
July 1999 VA clinical entry indicated low back pain; the 
appellant complained of his leg buckling, causing him to 
fall.  

VA MRI report in October 1999 showed a right lateral disc 
herniation abutting the L4 nerve root on the right side and 
degenerative changes affecting the low back.  

In December 1999 and January 2000 private physical therapy 
records, it was noted that the appellant had back pain and 
muscle tightness increased by activity for which he took 
medication.  On a scale of one to 10, he described the pain 
as between 5 and 8.  He stopped physical therapy sessions in 
January 200 because, he claimed his back pain had not been 
relieved.  

Private clinical records in February 2000 described the 
appellant's complaints of low back pain relieved only by 
medication.  There were no neurologic symptoms and reduction 
in strength.  Two trigger points were injected with pain 
reliever.  The assessment was chronic low back pain without 
change.  

A June 2000 private clinical record noted that the appellant 
complained of sharp low back pain with occasional numbness in 
the legs and occasional relief by medication.  Examination 
noted good strength and slight tenderness.  The assessment 
was myofascial pain combined with an element of degenerative 
joint disease, without clear demarcation.   

II.  Analysis

The Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

In June 1999, the Board remanded the claim for additional 
development of the record, including directions to the RO to 
obtain outstanding clinical records in the possession of VA.  
Those records were obtained and associated with the claims 
file in September 1999.  By April 2000 remand, the Board 
asked the RO to obtain outstanding private clinical records 
that, subsequent to the June 1999 remand, were identified by 
the appellant as relevant to the claim.  Those records were 
associated with the claims file in June 2000.  On review, the 
Board sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The disability is evaluated pursuant to the criteria of Code 
5295 for lumbosacral strain, where muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position warrants the currently assigned 20 
percent evaluation.  A 40 percent rating may be assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  

From the evidence described above, the April 1992 VA 
examination showed an unspecified reduction in the range of 
motion.  The July 1992, April 1995, and January 1999 VA 
examinations all reported flexion from about zero degrees to 
50 degrees.  These measurements represented an approximate 
45-degree loss of flexion, which arguably could be described 
as marked.  Moreover, the Board must assess whether the 
disability also manifested functional loss due to pain on 
motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  A finding of such symptomatology 
must be supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
38 C.F.R. § 4.40.  In this case, the VA examination noted 
pain on the extreme of flexion, suggesting some functional 
loss due to pain.  Together these findings provide evidence 
favoring an increase in the assigned evaluation under Code 
5295.  

However, several other factors weigh against such an 
evaluation.  The April 1995 VA examiner indicated that the 
appellant's loss of flexion may have been due to voluntary 
restriction rather than actual pain on motion, thereby 
suggesting that he actually had a greater range of motion 
than that indicated.  Similarly, the January 1999 VA examiner 
observed the appellant undress without assistance or problem.  
The examiner's observation suggests that the appellant may 
have been exaggerating his pain on motion.  These findings 
cast doubt on the assignment of a 40 percent evaluation under 
the criteria of Code 5295.  Furthermore, the record does not 
indicate that the appellant has listing of the whole spine to 
the opposite side, narrowing or irregularity of the disc 
space, or abnormal mobility on forced motion.  Thus, because 
a finding of marked lumbar flexion and functional loss due to 
pain on motion is not fully supported by the evidence, and 
because there is no indication of listing of the whole spine 
to the opposite side, narrowing or irregularity of the disc 
space, or abnormal mobility on forced motion, the Board must 
conclude that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for lumbosacral strain 
pursuant to the criteria of Code 5295.  

The disability might alternatively be evaluated pursuant to 
other analogous diagnostic codes that provide for an 
evaluation in excess of 20 percent.  The criteria for Codes 
5285, 5286, and 5289, for example, provide for evaluation of 
any residuals of a vertebral fracture, for complete bony 
fixation or ankylosis of the entire spine, and for ankylosis 
of the lumbar spine, respectively.  The record here, though, 
did not indicate that the appellant had such residuals, and 
so it would be inappropriate to evaluate this disability 
under these diagnostic criteria.  

The criteria of Diagnostic Code 5292, limitation of motion of 
the lumbar spine, provides a 20 percent evaluation for 
moderate limitation of motion and a 40 percent rating for 
severe limitation of motion.  As already noted, 
VA examination in July 1992, April 1995, and January 1999 
consistently measured flexion to 50 degrees.  These 
examinations also noted that extension was to between 5 and 
25 degrees, that lateral flexion ranged from 15 and 25 
degrees, bilaterally, and that rotation ranged between 20 and 
25 degrees, bilaterally.  These findings obviously illustrate 
some limitation of motion, but only with a loss of 45 degrees 
flexion, about 10 to 20 degrees extension, about 15 to 20 
degrees lateral flexion, and about 10 degrees rotation.  This 
loss of motion is, in the Board's opinion, more consistent 
with moderate than severe limitation of motion.  The Board 
must also consider functional loss due to pain on such 
motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 
204-07.  As reported by the April 1995 and January 1999 VA 
examiners, it appeared to them that the appellant consciously 
restricted the motion of his lumbar spine.  The opinion of 
the examiners casts substantial doubt on the accuracy of the 
range of motion measurements.  In light of these 
considerations, the Board cannot conclude that the evidence 
shows severe limitation of motion or functional loss due to 
pain on motion, which would permit an rating in excess of 20 
percent under Code 5292.  

The criteria of Code 5293, for intervertebral disc syndrome, 
provides a 20 percent evaluation for moderate impairment with 
recurring attacks.  A 40 percent evaluation may be assigned 
for severe impairment and recurring attacks with intermittent 
relief.  A 60 percent evaluation may be assigned for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The evidence described above, 
however, consistently noted the appellant's complaints of 
radiating pain from the lumbar spine into the lower 
extremities, but also failed to find neurologic findings 
compatible with lumbosacral strain.  Instead, the findings 
were tied to the appellant's degenerative disease of the low 
back, which was determined in the Board's June 1999 decision 
to be non service connected.  Therefore, an evaluation in 
excess of 20 percent would not be appropriate under the 
criteria of Code 5293.  

For these reasons, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.  



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals


 

